             Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 CALVIN MOERBE                                   §
                                                 §
          Plaintiff,                             §
                                                 §
 V.                                              §          CIVIL ACTION NO. 1:20-CV-1018
                                                 §
 CYCLONE TRUCKING CO. INC,                       §
 AND TONY LEWIS ADCOCK                           §
                                                 §
          Defendants.                            §            PLAINTIFF DEMANDS A JURY



                           PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       CALVIN MOERBE, Plaintiff (hereinafter referred to by name or as “Plaintiff”) by and

through his attorneys of record, Thomas J. Henry Law PLLC, respectfully allege as follows:

                                    NATURE OF THE CASE

        1.      This is a civil action, and Plaintiff’s Original Complaint, for personal injuries and

damages suffered by Plaintiff against Defendants CYCLONE TRUCKING CO. INC., (hereinafter

referred to individually “as Defendant” or “Cyclone Trucking” and jointly as “Defendants”) and

TONY LEWIS ADCOCK, (hereinafter referred to individually “as Defendant” or “Mr. Adcock”

and jointly as “Defendants”). This action arises out of a motor vehicle collision that occurred on

or around the 10th of June, 2019, on or around US Highway 79, in Williamson County, Texas. On

or around the aforementioned date and location, a commercial vehicle driven by Mr. Adcock

during the course and scope of his employment with Cyclone Trucking, violently collided with

Plaintiff’s vehicle, striking it more than once and causing substantial, catastrophic, and irreparable


                                                                                           Page 1 of 19
             Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 2 of 19




injuries and damages to the Plaintiff. The Defendants’ negligence, negligence per se, gross

negligence, and recklessness was the producing and proximate cause of the injuries and damages

Plaintiff sustained.

                                             PARTIES

        2.      Plaintiff, CALVIN MOERBE, is a resident of Taylor Texas, Williamson County,

and citizen of the State of Texas.

        3.      Defendant TONY LEWIS ADCOCK, is an individual residing in Durant,

Oklahoma, and maybe served with citation at his residence 12 Isabella Ct., Durant, OK 74701.

        4.      Defendant CYCLONE TRUCKING CO. INC., on information and belief, is a

foreign corporation, non-resident of Texas that engages in business in Texas. It is further believed

that the nonresident Defendant does not maintain a regular place of business in Texas. Upon

information and belief, Defendant does not have a designated agent for service of process in Texas.

Thus, pursuant to TEX CIV. PRAC. & REM. CODE §17.044(b), Defendant can be served with citation

and process by serving its President Ms. Kathleen Moore at its corporate headquarters Highway

70 South, Madill, Oklahoma 73446.

                                 VENUE AND JURISDICTION

       5.       This Court has original jurisdiction over this action under 28 U.S.C. § 1332, in that

the amount in controversy exceeds seventy-five thousand dollars ($75,000) and Plaintiff is a

citizen of Texas, which is different from the state where the Defendants reside, or are incorporated.

Defendants reside, are citizens of, and have their principle place of business in the state of

Oklahoma.

       6.       Venue is proper in this district, because the incident made the basis of this suit

occurred in Williamson County, in the state of Texas, which falls within the jurisdiction of this



                                                                                          Page 2 of 19
            Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 3 of 19




Court. Further any potential witness to the incident is likely to reside in Texas and at or near the

county of Williamson or Travis.

                                   FACTUAL ALLEGATIONS

       7.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim.

                       CYCLONE TRUCKING DRIVER: TONY LEWIS ADCOCK

       8.      On or around the 10th of June, 2019, the date of the incident made the basis of this

complaint, Mr. Adcock was employed by Cyclone Trucking as a driver.

       9.      On the date of the incident, Mr. Adcock’s residence was at 12 Isabella Ct., Durant,

Oklahoma 74701.

       10.     Upon information and belief, on the date of the incident, Mr. Adcock was in the

process of transporting goods across state lines or, in the alternative, was returning from

transporting goods on behalf of his employer Cyclone Trucking. As part of his duties, on the date

of this incident, Mr. Adcock was operating a 2015 Black Kenworth tractor with an attached trailer,

with a combined estimated weight of over 10,000 pounds.

                                       CYCLONE TRUCKING

       11.     On or around the 10th of June, 2019 (the date of the incident made the basis of this

complaint) Cyclone Trucking was an owner, fleet manager, and operator of commercial vehicles,

with a fleet of approximately 51 vehicles and employing approximately 52 drivers. Thus, Plaintiff

alleges that Cyclone Trucking, United States Department of Transportation Number 322180, is a

commercial interstate trucking company with a fleet and drivers under its direct supervision,

management and control.

       12.     On the date of the incident, Cyclone Trucking’s principle place of business, and



                                                                                         Page 3 of 19
           Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 4 of 19




corporate headquarters was Highway 70 South, Madill, Oklahoma 73446.

       13.     Upon information and belief, on the date of the incident, Cyclone Trucking was in

the process of transporting goods across state lines, or in the alternative, was returning from

transporting goods by and through its employee Mr. Adcock and as part of its usual and customary

business. As part of his duties, on behalf of Cyclone Trucking, Mr. Adcock was operating a 2015

Black Kenworth tractor with an attached trailer, which had a combined estimated weight of over

10,000 pounds, in the furtherance of his duties for Cyclone Trucking.

                                   PLAINTIFF: CALVIN MOERBE

       14.     On the date of the incident Plaintiff, Calvin Moerbe, was driving his vehicle, a 2016

Ford Fusion, traveling toward his home in Taylor from Austin, Texas. Mr. Moerbe lives on the

border of Thrall and Taylor Texas.

                                          THE INCIDENT

       15.     At approximately 12:30 p.m. on or around June 10, 2019, both the Ford driven by

Plaintiff, and the Kenworth Truck and Trailer, driven by Mr. Adcock, were traveling east on US

Highway 79 loop to Highway 79, at or around the 1000 block of US Highway 79.

       16.     As Plaintiff took the exit ramp, a long over pass ramp that directs traffic east on US

Highway 79, he began slowing his vehicle appropriately and in compliance with the reduced speed

limit notifications posted on the loop. Defendant Adcock was following at a distance behind

Plaintiff. The posted speed limit reduced the speed on the loop from sixty-five (65) miles per hour,

to forty-five (45) miles per hour. Plaintiff began slowing down to the posted speed limit as he

entered the exit loop on Highway 79, traveling east, to Highway 79 towards Thrall, where Plaintiff

resided.

       17.     Defendant, who was following Plaintiff, traveling east bound in the right-hand lane



                                                                                          Page 4 of 19
           Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 5 of 19




on the exit loop, failed to slow down to the posted speed limit and failed to maintain an appropriate

level of speed for the exit ramp. Defendant suddenly and violently crashed into the rear of

Plaintiff’s vehicle at a high rate of speed. The impact of the initial collision shocked Plaintiff, and

pushed Plaintiff’s vehicle forward. Even after the initial impact, Defendant failed to slow down

and violently struck Plaintiff’s vehicle a second time while traveling along the exit ramp to

Highway 79.     The Defendant, however, continued his careless, negligent, and reckless driving

after both impacts at high rate of speed. Defendant nearly sideswiped Plaintiff’s vehicle a third

time as he passed Plaintiff on the left, causing Plaintiff to veer off of his designated lane of traffic.

After the second impact, but just before the third, Plaintiff made an evasive maneuver, and moved

his vehicle toward the right-hand shoulder of the exit ramp, where the ramp meets Highway 79, to

avoid being crushed by the massive vehicle driven by Mr. Adcock.

        18.     Defendant continued at a high rate of speed on to Highway 79, and moved his

vehicle over from the right-hand lane into the left-hand lane, closely passing and nearly crushing

Plaintiff’s vehicle. Defendant whipped his vehicle back and forth between the left and right lanes,

causing his Kenworth and trailer to swerve and shake violently between lanes.

        19.     Plaintiff slowed on the right-hand shoulder, as is customary after a violent collision,

and noticed that Defendant had no intention of slowing and/or stopping his vehicle.

        20.     Defendant never made an attempt to stop, slow down, render aid, or view the

damage caused by his negligent and reckless behavior. Defendant continued on Highway 79,

toward the city of Thrall. Plaintiff realized that Defendant had no intention of stopping to render

aid, or survey the damage caused, and began following Defendant.

        21.     Plaintiff followed Defendant, in his damaged, but drivable vehicle, for

approximately six (6) miles to the town of Thrall. While being followed by Plaintiff, Defendant



                                                                                             Page 5 of 19
           Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 6 of 19




continued on and never stopped or slowed down.

       22.     Plaintiff pulled into the police station at Thrall, approximately two blocks into town

along Highway 79, the route Defendant was taking to flee the scene. As he approached the Thrall

Police Department, Mr. Moerbe noticed two officers standing outside the police station. Plaintiff

approached the officers and quickly told them what had happened. Plaintiff told the police about

the incident and the make, model, and license plate of the Defendants’ vehicle. One of the officers

took the information, quickly surveyed the damage, and pursued the Defendant.

       23.     The Thrall police eventually caught up to Defendant, and pulled him over between

the towns of Thorndale and Rockdale, approximately thirteen (13) miles outside of Thrall. The

police then escorted Defendant Adcock back to Thrall where Taylor police arrived.

                                           COUNT 1
                                 NEGLIGENCE – TONY LEWIS ADCOCK

       24.     Plaintiff incorporates, by reference, all preceding paragraphs of this Complaint as

if fully set forth herein verbatim. Plaintiff further pleads Count 1, in addition to any other Count

contained in this complaint herein, and pleads Count 1 supplementally and/or in the alternative, in

order that these pleadings may effectuate the maximum degree of recovery available under Texas law

against one or more Defendants, individually and/or collectively, jointly and/or severally, found liable

for such injuries and damages.

       25.     Mr. Adcock was an employee of Cyclone Trucking, and was operating his truck,

2015 black Kenworth truck-tractor and semitrailer combination vehicle ("Truck"), in the regular

course and scope of his employment and on behalf of Cyclone Trucking.

       26.     On or about June 10, 2019, Mr. Moerbe was a lawful operator of a motor vehicle

in the State of Texas, was involved in motor vehicle collisions on the US Highway 79 exit loop in

Taylor Texas, when Defendants’ Truck collided with Plaintiff’s vehicle.


                                                                                            Page 6 of 19
           Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 7 of 19




       27.     Defendant Adcock was careless and negligent in the operation of Cyclone

Trucking’s motor vehicle, which caused Mr. Moerbe to suffer severe personal injuries and

damages.

       28.     As a direct and proximate result of Defendants actions, including causing the

incident and collisions made the basis of this suit, Mr. Moerbe sustained severe painful bodily

injuries and damages, including but not limited to; damages to his spine which will require

surgeries, extensive medical treatment, disfigurement, loss of use and function, and will likely

require significant physical rehabilitation.

       29.     As a direct and proximate result of the physical injuries and damages sustained by

Mr. Moerbe in the incident and collisions, Mr. Moerbe has been incapacitated from pursuing his

usual employment and other activities, may be left with disabilities that will in the future similarly

incapacitate him and cause him pain and suffering, mental anguish and may require medical

treatment. Likewise, Mr. Moerbe has incurred medical expenses and damages, and will in all

likelihood incur additional medical expenses in the future. Mr. Moerbe has endured painful and

time-consuming treatment to help alleviate or repair the damage to his spine, and will in all

likelihood be forced to endure future additional treatment to attempt to repair the damages done to

him by Defendants, including but not limited to surgery and physical therapy.

       30.     Plaintiff alleges that Defendant Adcock was negligent in his operation of the

vehicle he was driving in the course and scope of his employment for Cyclone Trucking.

Defendant Adcock was negligent and failed to exercise ordinary care in the operation of

Defendants’ vehicle in one or more of the following ways, including but not limited to:

               a.      by failing to keep a proper lookout, which a person of ordinary
                       prudence would have done and maintained under same or similar
                       circumstances;



                                                                                           Page 7 of 19
  Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 8 of 19




      b.     by failing to control Defendant’s speed;

      c.     by failing to timely apply the brakes of the vehicle in order to avoid
             the collision in question;

      d.     by failing to stop the vehicle, before the collision made the basis of
             this suit, during the collision made the basis of this suit, or after the
             collision made the basis of this suit;

      e.     by failing to maintain the requisite level of prudence and care of a
             commercial vehicle license holder;

      f.     by failing to turn the vehicle in an effort to avoid the collision in
             question;

      g.     by failing to maintain a safe distance;

      h.     by recklessly causing the incident made the basis of this lawsuit;

      i.     by recklessly and with conscious disregard for the safety and
             wellbeing of others, colliding on multiple occasions with Plaintiff’s
             vehicle, while negligently and/or recklessly operating a commercial
             vehicle;

      j.     by failing to maintain an assured clear distance;

      k.     by failing to yield the right of way;

      l.     by failing to control the vehicle;

      m.     by allowing for driver inattention;

      n.     by failing to exercise normal judgment and foresight with regard to
             the incident made the basis of this suit;

      o.     by failing to exercise normal judgment and foresight, Defendant
             failed to take reasonable and necessary steps within Defendant’s
             control to prevent or avoid the incident; and

      p.     for such other and further negligence and negligence per se as
             discovery may reveal.

                              COUNT 2
                 GROSS NEGLIGENCE – TONY LEWIS ADCOCK

31.   Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if


                                                                                  Page 8 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 9 of 19




fully set forth herein verbatim. Plaintiff further pleads Count 2, in addition to Counts 1, and any

other Count contained in this complaint herein, and pleads Count 2 supplementally and/or in the

alternative, in order that these pleadings may effectuate the maximum degree of recovery available

under Texas law against one or more Defendants, individually and/or collectively, jointly and/or

severally, found liable for such injuries and damages.

       32.     Plaintiff alleges that Defendant Adcock was grossly negligent in his operation of a

commercial vehicle, in violation of compliance with Federal Motor Carrier Safety Administration

("F.M.S.C.A."). Defendant Adcock, displayed callous recklessness or in the alternative, a wanton

disregard for the life, safety, and wellbeing of Mr. Moerbe and others drivers on the US Highway

that day like Mr. Moerbe. When viewed objectively from the standpoint of Mr. Adcock, at the

time of the initial impact with Mr. Moerbe’s vehicle, continuing to travel at a high rate of speed

and not slowing or stopping his commercial vehicle after the initial impact, involved an extreme

degree of risk (considering the probability and magnitude of the potential harm to others) of which

Mr. Adcock was aware, as a commercial license holder. Nevertheless, Mr. Adcock proceeded to

continue to travel at a high rate of speed, and crash into Mr. Moerbe a second time with conscious

indifference to the rights, safety, or welfare of Mr. Moerbe or others on the road that day. Thus,

Plaintiff alleges that Defendant was grossly negligent on the date of the incident.

       33.     Further, Defendant Adcock knew that his actions were substantially certain to result

in serious injury or death because operating commercial trucks with attached trailers, such as the

one driven by Defendant, by its nature, is a dangerous activity. Mr. Adcock enhanced, increased,

or exacerbated this danger through his activities. As a result of Mr. Adcock’s gross, reckless,

willful, wanton, and careless conduct, he should be appropriately punished with the imposition of

punitive damages.



                                                                                        Page 9 of 19
            Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 10 of 19




                                             COUNT 3
                OTHER NEGLIGENCE & NEGLIGENCE PER SE – TONY LEWIS ADCOCK

       34.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim. Plaintiff further pleads Count 3, in addition to Counts 1, 2, and any

other Count contained in this complaint herein, and pleads Count 3 supplementally and/or in the

alternative, in order that these pleadings may effectuate the maximum degree of recovery available

under Texas law against one or more Defendants, individually and/or collectively, jointly and/or

severally, found liable for such injuries and damages.

       35.      Plaintiff alleges that Defendant Adcock was guilty of other negligence and

negligence per se in his operation of a commercial vehicle, in violation of compliance with Federal

and Texas statutory laws, governing the operation of a motor vehicle and commercial vehicle on

state and federal roadways. Defendant Adcock, as alleged herein and elsewhere in this complaint,

violated numerous provisions of the F.M.C.R and Texas Transportation code, including but not

limited to sections §522.003, §541.302, §542.301, §542.304, and §542.4045. SEE TEX. TRANSP.

CODE. (2020). Thus, Plaintiff alleges that Defendant was negligent per se on the date of the

incident.

                                          COUNT 4
                                NEGLIGENCE – CYCLONE TRUCKING

       36.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim. Plaintiff further pleads Count 4, in addition to Counts 1, 2, 3 and

any other Count contained in this complaint herein, and pleads Count 4 supplementally and/or in

the alternative, in order that these pleadings may effectuate the maximum degree of recovery available

under Texas law against one or more Defendants, individually and/or collectively, jointly and/or

severally, found liable for such injuries and damages.



                                                                                         Page 10 of 19
           Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 11 of 19




       37.     Defendant Cyclone Trucking was careless and negligent in the ownership and

operation of its motor vehicle, which caused Mr. Moerbe to suffer severe personal injuries and

damages.

       38.     As a direct and proximate result of said incident and collision, and as listed

previously herein, Mr. Moerbe was caused to sustain severe painful bodily injuries and damages,

including but not limited to damages to his spine which will require surgeries, extensive medical

treatment, and will likely require significant physical rehabilitation. The physical injuries and

damages sustained by Mr. Moerbe in the incident and collisions, include but are not limited to:

               a.     incapacitation and loss of full use and enjoyment of his

                      spine, in the past, and future;

               b.     physical pain, mental anguish, trauma, and damages related

                      to the injuries sustained in the incident;

               c.     past and future medical care, expenses, treatment,

                      rehabilitation, and painful and dangerous surgeries to repair

                      the damages related to the incident; and

               e.     disfigurement, loss of earning capacity in the past and future,

                      loss of time due to surgeries and/or rehabilitation in the past

                      and future, and all other personal injuries and damages

                      allowable under Texas law that will in the future similarly

                      incapacitate him and cause him pain and suffering, mental

                      anguish and may require medical treatment.

       39.     Upon information and belief, on the date of the incident, Cyclone Trucking was in

the business of managing a fleet of commercial vehicles, including the one being operated by Mr.



                                                                                        Page 11 of 19
         Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 12 of 19




Adcock, their employee on the date of the incident. Plaintiff alleges that Cyclone Trucking was

negligent and is vicariously liable for the acts of Mr. Adcock, because Mr. Adcock was an

employee of Cyclone Trucking and operating the motor vehicle owned by Cyclone Trucking in

the furtherance of the business of Cyclone Trucking. When Mr. Adcock caused the incidents made

the basis of this suit, he did so as an agent and employee of Cyclone Trucking, thus, Cyclone

Trucking is liable pursuant to the doctrine of respondeat superior.

       40.     Further, Cyclone Trucking’s own negligence in connection with the incident in

question, includes one or more of the following, which proximately caused the injuries and

damages to Plaintiff for which Plaintiff herby sues. Cyclone Trucking was negligent:

               a.     in its hiring of Defendant Adcock;

               b.     in its entrustment of the fleet vehicle under its control to Defendant
                      Adcock;

               c.     in its general training and safety implementation related to its fleet
                      and drivers;

               d.     in its retention;

               e.     in its failure and breach of duty to have adequate safety management
                      and controls in place to prevent losses and injuries such as those
                      made the basis of this lawsuit;

               f.     in its failure and breach of duty to meet or comply with all statutory
                      requirements of a reasonable and compliant motor carrier; and

               g.     for such other and further negligence or negligence per se that
                      discovery in this matter may reveal.

                                      COUNT 5
    NEGLIGENT TRAINING, SUPERVISION, ENTRUSTMENT & CONTROL – CYCLONE TRUCKING

       41.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim. Plaintiff further pleads Count 5, in addition to Counts 1, 2, 3, 4

and any other Count contained in this complaint herein, and pleads Count 5 supplementally and/or


                                                                                       Page 12 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 13 of 19




in the alternative, in order that these pleadings may effectuate the maximum degree of recovery

available under Texas law against one or more Defendants, individually and/or collectively, jointly

and/or severally, found liable for such injuries and damages.

       42.        Cyclone Trucking knew, or should have known, that Mr. Adcock's hours were not

in compliance with F.M.S.C.A. regulations, which were enacted largely to combat the dangers of

driver fatigue.

       43.        Cyclone Trucking knew, or should have known, that Mr. Adcock was awake for

more than 24 consecutive hours immediately before the subject incident on June 10, 2019.

       44.        As a result of Mr. Adcock’s fatigue, he either fell asleep behind the wheel of his

truck while he was driving, or was inattentive, failed to keep a proper lookout and failed to slow

down for traffic ahead, and resultantly collided with Plaintiff’s vehicle not once, but twice.

Crashing into Plaintiff’s vehicle on multiple occasions so indicates a level of inattention that it

amounts to gross negligence and gross mismanagement or training by Cyclone Trucking.

       45.        In the alternative, or in addition, Mr. Adcock was a distracted driver because he

was using a cellular telephone to talk, text, or use the internet, while he was operating a commercial

vehicle which is a direct violation of F.M.S.C.A regulations, and was so inattentive, the failure to

keep a proper lookout proximately caused Defendant to collide with Plaintiff more than once

without ever slowing down. This level of distracted driving constitutes gross negligence, gross

mismanagement, failure of control, and failure to training by Cyclone Trucking.

       46.        Further, Defendant Cyclone Trucking knew that its actions were substantially

certain to result in serious injury or death because the operation of a Kenworth tractor, with

attached trailer, by its nature is a dangerous activity. Cyclone Trucking heightened this danger

through its gross negligent activities.



                                                                                         Page 13 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 14 of 19




        47.     Upon information and belief, Cyclone Trucking recklessly and intentionally

engaged in a pattern and practice of having its drivers violate the F.M.S.C.A. regulations.

        48.     Upon information and belief, Cyclone knew or should have known that its drivers,

specifically Mr. Adcock, were routinely working shifts longer than permitted under the F.M.C.S.A.

regulations, driving more hours per day than permitted under the F.M.S.C.A. regulations, driving

more consecutive hours without rest than permitted under the limits set forth in the F.M.S.C.A.

regulations, and working more hours per week than permitted under the F.M.S.C.A. regulations.

        49.     Upon information and belief, and in addition or the alternative, Cyclone knew or

should have known that its drivers, specifically Mr. Adcock, were not properly trained or instructed

regarding driver inattention, fatigue, recklessness or carelessness, and that Mr. Adcock did not

exhibit the standard of care required to operate Cyclone Trucking’s vehicles in compliance with

F.M.C.S.A. regulations. Upon information and belief, Cyclone Trucking knew or reasonably

should have known, that Mr. Adcock had been in other accidents such as this one, prior to the

incident, and reasonably knew or should have known that Mr. Adcock’s driving record, lack of

training, lack of care, and propensity for recklessness, put him at a high degree of risk to the general

public. Despite knowing that Mr. Adcock was either under trained, inexperienced, or had a

propensity for recklessness, Cyclone Trucking actively chose to put Mr. Adcock on the road in

one of their vehicles, and send him across state lines, with conscious indifference to the harm and

damages that he might cause as a result.

        50.     Cyclone Trucking not only failed to condemn, stop, restrain, or prevent Mr.

Adcock, but rather Cyclone Trucking condoned, ratified, and sanctioned this practice of its drivers

to routinely violate the F.M.S.C.A. regulations. This behavior is evidenced by the utter lack of

training or care exhibited by Cyclone Trucking with regard to their drivers’ disregard for the



                                                                                           Page 14 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 15 of 19




F.M.S.C.A. regulations, as exhibited by Mr. Adcock when he crashed into Plaintiff’s vehicle twice,

and when Mr. Adcock fled from the scene. No where in the F.M.S.C.A. are drivers encouraged to

a) hit other drivers multiple times, b) after doing so to flee from the scene, and c) drive as far and

as fast as possible away from the scene of an accident. Such behavior indicates a complete

disregard for the laws of the State of Texas, the F.M.S.C.A. regulations, and a failure by Cyclone

to train, supervise, manage, control, or otherwise protect the general public from Mr. Adcock.

       51.     Cyclone Trucking knew or should have known that its drivers were routinely

fatigued, distracted, or otherwise putting themselves and others on the road in danger, by working

dangerously long shifts, or driving while distracted, when driving trucks across state lines on

behalf of Cyclone Trucking.

       52.     Upon information and belief, Cyclone Trucking recklessly and intentionally failed

to take proper measures to combat the serious danger of its drivers suffering from fatigue, driver

inattention, and driver carelessness.

       53.     As a direct, substantial, and proximate result of the reckless or intentional conduct

of Cyclone Trucking, as set forth above, Plaintiffs suffered serious injuries and damages.

                                         COUNT 6
                            GROSS NEGLIGENCE – CYCLONE TRUCKING

       54.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim. Plaintiff further pleads Count 6, in addition to Counts 1, 2, 3, 4, 5

and any other Count contained in this complaint herein, and pleads Count 6 supplementally and/or

in the alternative, in order that these pleadings may effectuate the maximum degree of recovery

available under Texas law against one or more Defendants, individually and/or collectively, jointly

and/or severally, found liable for such injuries and damages.

       55.     Plaintiff alleges that Defendant Cyclone Trucking was grossly negligent in its


                                                                                         Page 15 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 16 of 19




operation, management, and supervision of a commercial fleet of vehicles, in violation of

compliance with the F.M.S.C.A. Defendant Cyclone Trucking, displayed callous recklessness or,

in the alternative, a wanton disregard for the life, safety, and wellbeing of Mr. Moerbe and other

drivers on the US Highway on the date of the incident like Mr. Moerbe. When viewed objectively

from the standpoint of Cyclone Trucking (at the time of the incident with Mr. Moerbe’s vehicle)

continuing to have under trained, unsupervised, reckless and careless drivers such as Mr. Adcock

behind the wheel of a Cyclone Truck, involved an extreme degree of risk (considering the

probability and magnitude of the potential harm to others) of which Cyclone Trucking was aware,

as a commercial fleet operator.         Nevertheless, Cyclone Tucking proceeded to employ

underqualified, inexperienced, under trained, fatigued, distracted, carless drivers such as Mr.

Adcock with conscious indifference to the rights, safety, or welfare of Mr. Moerbe or others on

the road that day. Thus, Plaintiff alleges that Defendant Cyclone Trucking was grossly negligent

on the date of the incident.

       56.     Cyclone Trucking’s acts and/or failures to act under the circumstances of this case

were outrageous in that Cyclone Trucking’s conduct amounted to reckless indifference to the

safety of its drivers, and of other drivers and passengers on the road.

       57.     Further, Defendant Cyclone Trucking knew that its actions were substantially

certain to result in serious injury or death because operating a fleet of commercial trucks, pulling

trailers for a combined weight of over 10,000 pounds, by its nature is a dangerous activity. Cyclone

Trucking heightened, increased, and enhanced this danger through its activities. Cyclone Trucking

as a fleet manager, operator and supervisor, knew of and could foresee of the risks involved in

placing Defendant Adcock behind the wheel of a 2015 Black Kenworth tractor, pulling a trailer,

on the date of the incident. As a result of Cyclone Trucking’s gross, reckless, willful, wanton, and



                                                                                        Page 16 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 17 of 19




intentional conduct, Cyclone Trucking should be appropriately punished by this Honorable Court

and Jury with the imposition of punitive damages.

                                             COUNT 7
                OTHER NEGLIGENCE & NEGLIGENCE PER SE – CYCLONE TRUCKING

       58.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim. Plaintiff further pleads Count 7, in addition to Counts 1, 2, 3, 4, 5,

6, and any other Count contained in this complaint herein, and pleads Count 7 supplementally

and/or in the alternative, in order that these pleadings may effectuate the maximum degree of recovery

available under Texas law against one or more Defendants, individually and/or collectively, jointly

and/or severally, found liable for such injuries and damages.

       59.     Plaintiff alleges that Defendant Cyclone Trucking was guilty of other negligence

and negligence per se in its ownership and management of the operation of a commercial vehicle,

in violation of compliance with Federal and Texas statutory laws, governing the operation of a

motor vehicle and commercial vehicle on state and federal roadways.              Defendant Cyclone

Trucking, as alleged herein and elsewhere in this complaint, violated numerous statutes and

provisions of the F.M.C.R and Texas Transportation code, including but not limited to sections

§542.302. See TEX. TRANSP. CODE. (2020). Thus, Plaintiff alleges that Defendant was negligent

per se on the date of the incident.

                                      PRAYER FOR RELIEF

       60.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein verbatim.

       61.     Such negligence, gross negligence, and/or negligence per se by Defendants and/or

each of them proximately caused personal injuries and damages to Plaintiff for which Plaintiff

seeks recovery from all Defendants, jointly and/or severally, in all elements recoverable under the


                                                                                          Page 17 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 18 of 19




laws of the State of Texas. Plaintiff seeks recovery to the maximum extent allowed by law and in

amounts exceeding this Court’s minimum jurisdictional limits, all such amounts to be determined

by a duly-empaneled jury, and including, but not limited to, the past, and in all reasonable

probability the future: physical pain and mental anguish, lost earnings, loss of earning capacity,

disfigurement, physical impairment, and medical care expenses.

       62.     For the gross negligence of each Defendant, Plaintiff seeks the recovery of

exemplary damages against Defendants and/or each of them to the maximum extent permitted by

applicable law, in amounts exceeding this Court’s minimum jurisdictional limits, with all such

amounts to be determined by a duly-empaneled jury.

       63.     Plaintiff seeks prejudgment interest and post-judgment interest to the maximum

extent allowed by law.

                                         JURY DEMAND

       64.     Plaintiff, pursuant to the Constitution of the United States of America and the

Constitution of the State of Texas, respectfully demands a trial by jury on all triable issues of fact.

Plaintiffs hereby makes this demand for a jury trial as to all issues so triable as a matter of right,

pursuant to FED. R. CIV. PRO. 38(b)(1) and 38(c).

       65.     By filing of this complaint, and pursuant to the signature of the undersigned hereto,

attorney for Plaintiff hereby certifies that, to the best for the undersigned’s knowledge,

information, and belief, formed after a reasonable inquiry: (a) this pleading has not been presented

for an improper purposes; (b) the claims are supported by existing law or by a good-faithed

argument for extension of or change in existing law; (c) the allegations, facts as plead, and counts

have, or are likely to have after a reasonable opportunity for investigation, evidentiary support;

and (d) the factual contentions are warranted by the evidence or are based on belief or a lack of



                                                                                          Page 18 of 19
          Case 1:20-cv-01018-RP Document 1 Filed 10/06/20 Page 19 of 19




information.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that that upon final jury trial,

Plaintiff recover from Defendants and/or each of them all actual damages and exemplary damages,

in amounts to be determined by a duly-empaneled jury, recoverable under the substantive laws of

the State of Texas and any applicable federal law, within the jurisdictional limits of this Court,

plus costs of court, prejudgment and post-judgment interest, and such other and further relief to

which Plaintiff may be entitled at law and in equity.

                                                        Respectfully submitted,

                                                        THOMAS J. HENRY LAW, PLLC
                                                        P.O. Box 696025
                                                        San Antonio, Texas 78269
                                                        (210) 656-1000 – Phone
                                                        (877) 513-1359 – Facsimile
                                                        Service email: hplummer-svc@tjhlaw.com
                                                        *Service by email to this address only


                                                        By:    _____________________________
                                                               Hugh J. Plummer
                                                               “Attorney in Charge”

                                                               Texas State Bar No.: 24039119
                                                               U.S. Southern Dist. Court No.: 36757

                                                        Attorneys for Plaintiff




                                                                                       Page 19 of 19
